Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on 6/30/22;6/30/22 are in compliance with the provisions of 37 CFR 1.97(b).  Accordingly, the IDSs are being considered by the Examiner.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 34 recites the limitation "the recess" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 35 is rejected based on dependency.

Allowable Subject Matter
5.	Claims 22-23, 25, 33, (34-35—once 112 issue is resolved) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6.	Claims 36-40 are allowed.
7.	The following is an examiner’s statement of reasons for allowance: the housing comprising a distal recess and a plurality of channels radially extending in a proximal direction from the recess, the method comprising advancing the hub in a distal direction into the recess to move the implant to a low-profile configuration in concatenation with the other elements of the method claim are not found or taught by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


9.	Claims 21, 26-30 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Tessmer et al. (US 2006/0106417) (“Tessmer”).
	Tessmer discloses: A device comprising a housing 320 configured to receive the implant 316 (filter), the housing having proximal opening 348, a tapered first segment, a second segment, a distal third segment (Fig. 15c), and a plurality of channels 340 radially extending from the third segment and at least partially along the first segment, wherein the implant has a hub 314 and a plurality of legs 330 extending from the hub, and wherein movement of the hub into the third segment radially compresses the legs toward a longitudinal axis of the implant to configure the implant into a low-profile configuration (Fig. 14b). see Figs. 12-15D
Claim 26: the plurality of channels radially extend from the third segment along the second segment and at least partially along the first segment. Figs. 15c,d
	Claims 27-29: the claims redefine the channels as ribs by claim 29 and thus not requiring two separate structures, therefore the ribs 340 are rejected as the channels 340 were.
Claim 30: wherein each leg is positioned in a separate channel. [0096]

Claim Rejections - 35 USC § 103
10.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

11.	The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

12.	Claims 24, 31-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tessmer.
Tessmer does not directly disclose the second segment having a diameter of about 6 mm but this would be an obvious design choice for the location of the device in use. 
If there were mis-use in Tessmer two or more legs could be positioned in a channel.
The housing 320 of Tessmer could be formed from a polycarbonate, polypropylene, or a polyurethane as these are common biocompatible materials.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEANNA K HALL whose telephone number is (571)272-2819. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEANNA K HALL/Primary Examiner, Art Unit 3783